Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 11/29/2021.
Claims 1-20 have been allowed.
Claim 1 has been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §101:
On Page 8 of Applicant’s Arguments, filed on 11/29/2021, Applicant states that “The Office rejects claims 1-8, stating that the claims are directed to non-statutory subject matter. More precisely, the Office argues that the broadest reasonable interpretation of claim 1 covers a signal per se, and thus the Office concludes that claim 1 and its dependent claims cover non-statutory subject matter. In order to expedite prosecution of the present application and without concession, Applicant has amended claim 1 to explicitly recite at least one “non-transitory memory including computer program code.” Examiner has corroborated the amendment to claim 1; and therefore, the claim rejections under 35 U.S.C. 101 has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,

Claims 2-8 are also allowed as they further limit allowed claim 1.
Please see Office Action filed on 07/27/2021 for Reasons for Allowance regarding claims 9 and 17.
Claims 10-16 are also allowed as they further limit allowed claim 9.
Claims 18-20 are also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Litichever et al. US 2021/0350237 - An analyzer for monitoring a configuration of a wired network medium that is used for communication between multiple devices.
Gaouda et al. US 2019/0302168 - The method involves receiving (410) raw data samples of feeder currents and bus voltages at primary substations.
Allen et al. US 2014/0371929 - The device has a processor (424) in communication with a data bus (442).

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/RAUL J RIOS RUSSO/Examiner, Art Unit 2867